UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 05-6269



UNITED STATES OF AMERICA,

                                             Plaintiff - Appellee,

          versus


DANNY ANTONIO JORDAN, SR.,

                                            Defendant - Appellant.



                             No. 05-6288



UNITED STATES OF AMERICA,

                                             Plaintiff - Appellee,

          versus


BRANDI LATOYA JORDAN,

                                            Defendant - Appellant.



Appeals from the United States District Court for the Western
District of Virginia, at Lynchburg.    Norman K. Moon, District
Judge. (CR-01-70031-6-001; CR-01-70031-6-002)


Submitted:   June 23, 2005                 Decided:   June 29, 2005


Before WIDENER, MICHAEL, and TRAXLER, Circuit Judges.
Affirmed by unpublished per curiam opinion.


Danny Antonio Jordan, Sr., Brandi LaToya Jordan, Appellants Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                              - 2 -
PER CURIAM:

          In these consolidated appeals, Danny Antonio Jordan, Sr.,

and Brandi LaToya Jordan appeal the district court’s order denying

their motion to amend the judgment order entered on November 5,

2003.   We have reviewed the record and find no reversible error.

Accordingly, we affirm for the reasons stated by the district

court. See United States v. Jordan, Nos. CR-01-70031-6-001; CR-01-

70031-6-002 (W.D. Va. Jan. 26, 2005).   We grant the Government’s

motion to file its informal brief out of time, grant Brandi

Jordan’s motion to amend her informal brief, and dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.



                                                          AFFIRMED




                              - 3 -